Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                         January 31, 2017

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II

                                                                     No. 47661-4-II
 In Re the Detention of:

        JOSEPH M. PETERSON,

                        Appellant.                         PUBLISHED IN PART OPINION




       SUTTON, J. — Joseph M. Peterson appeals from the trial court’s order concluding that his

second degree assault conviction is a sexually violent offense for the purpose of civil commitment

for sexually violent predators (SVP) under chapter 71.09 RCW. Peterson argues that the trial court

erred by admitting the victim’s statements as recorded recollections under ER 803(a)(5). We hold

that the trial court did not err by admitting the victim’s recorded recollections under ER 803(a)(5).

Accordingly, we affirm the trial court.

                                              FACTS

       On March 29, 2013, the State filed a petition seeking Peterson’s involuntary commitment

as a SVP. The petition alleged that, on July 2, 2007, Peterson was convicted of second degree

assault and that the assault was sexually motivated because the charges originated from a rape

complaint. Therefore, Peterson’s second degree assault conviction met the criteria for a sexually

violent offense under RCW 71.09.020(17)(c). The petition also alleged that Peterson met the other

criteria for an SVP.
No. 47661-4-II


          Peterson and the State stipulated that Peterson’s SVP trial would be bifurcated. First, a

bench trial would be held to allow the trial court to determine whether Peterson’s second degree

assault conviction was a sexually violent offense. Second, if the trial court determined that

Peterson’s second degree assault conviction was a sexually violent offense, the remaining issues

in the SVP petition would be tried to a jury.

          The State moved to admit two of H.L.’s1 statements as recorded recollections under

ER 803(a)(5) to establish that the second degree assault was sexually motivated. Specifically, the

State moved to admit H.L.’s handwritten statement given to detectives on the date of the incident

and H.L.’s taped recorded statement given to detectives six days after the incident.

          At the hearing, H.L. testified that she had experienced memory loss and could not recall

the events surrounding the 2007 assault. When asked to review her handwritten statement, H.L.

testified that she recognized her handwriting but that she did not remember writing the statement.

She also testified that she believed that what she wrote was true because “my memory was there

at that time, and I would have been able to recall exactly what had happened.” 1 Verbatim Report

of Proceedings (VRP) at 79. H.L. also testified that she remembered going to give a recorded

statement to the police, but she could not remember the conversation itself. H.L. testified that she

believed her recorded statement was also true and accurate. She also testified, “I have nothing to

gain from making up a story. To me, it doesn’t seem like it would be smart.” 1 VRP at 81. Finally,

H.L. testified that she had not ever recanted or denied her statements.




1
    H.L. is the victim in the assault and we use initials to protect the victim’s privacy.


                                                     2
No. 47661-4-II


       The State also presented the testimony of Detective Kim Holmes of the Lakewood Police

Department, who was the detective assigned to investigate H.L.’s rape complaint. Holmes also

testified that the recording accurately reflected her memory of the interview.

       Peterson objected to the admission of H.L.’s statements arguing that they did not meet the

requirements of ER 803(a)(5) for recorded recollections. Peterson presented testimony from

Detective Holmes that showed several inconsistencies between H.L.’s handwritten statement and

her recorded statement. Peterson also called two former residents of H.L.’s apartment complex to

testify that, at the time of the incident, H.L. had a reputation for dishonesty. And, H.L.’s ex-

husband, who H.L. lived with at the time of the incident, also testified that he did not believe her

statement that she had been raped.

       The trial court then entered the following findings of fact:

       A. Both records pertain to a matter about which [H.L.] once had personal
       knowledge.
       B. [H.L.] now has an insufficient recollection about the matter to testify fully and
       accurately.
       C. The records were made or adopted by [H.L.] when the matter was fresh in her
       mind.
       D. The records reflect [H.L.]’s prior knowledge accurately because:
               1. [H.L.] did not disavow the accuracy of her statements.
               2. [H.L.] averred accuracy at the time of making the statements.
               3. The recording process was reliable for both statements.
               4. The totality of the circumstances establish the trustworthiness of the
               statements.

Clerk’s Papers (CP) at 312. Based on its findings, the trial court concluded that H.L.’s prior

statements were admissible as recorded recollections under ER 803(a)(5).

       After the bench trial, the trial court entered findings of fact and conclusions of law on

whether Peterson’s second degree assault conviction was a sexually violent offense. The trial court


                                                 3
No. 47661-4-II


found that Peterson was originally charged with first degree rape, but that he had entered a guilty

plea to an amended charge of second degree assault. The trial court found that H.L.’s statements

regarding the incident were credible and that Peterson’s statements were not credible. And, the

trial court found that Peterson’s actions were committed for his sexual gratification. Based on its

findings, the trial court concluded that the State proved, beyond a reasonable doubt, that Peterson

has a valid conviction for second degree assault that was committed with sexual motivation.

Therefore, the trial court concluded that Peterson had a conviction for a sexually violent offense

under RCW 71.09.020(17)(c).

       Peterson’s SVP petition then proceeded to a jury trial. The jury found that the State did

not meet its burden to prove beyond a reasonable doubt that Peterson was a sexually violent

predator. Based on the jury’s verdict, Peterson was released from confinement. Peterson appeals

the trial court’s order concluding that his second degree assault conviction is a sexually violent

offense.

                                           ANALYSIS

       Peterson argues that the trial court erred by admitting H.L.’s prior statements as recorded

recollections under ER 803(a)(5). The State argues that Peterson’s appeal is not appropriately

before us because Peterson is not an aggrieved party under RAP 3.1. For the reasons set forth in

the unpublished portion of this opinion, we have determined that Peterson is an aggrieved party.

Therefore, we consider the merits of his argument that the trial court erred by admitting the

victim’s statements under ER 803(a)(5).

       Peterson argues that the trial court abused its discretion by admitting H.L.’s statements

because H.L.’s prior statements lack other indicia of reliability. The trial court did not abuse its



                                                 4
No. 47661-4-II


discretion in finding that H.L.’s statements were admissible as recorded recollections.

Accordingly, we affirm.

       We review a trial court’s ruling admitting evidence under ER 803(a)(5) for an abuse of

discretion. State v. Alvarado, 89 Wash. App. 543, 548, 949 P.2d 831 (1998). ER 803(a)(5) states,

       Recorded Recollection. A memorandum or record concerning a matter about which
       a witness once had knowledge but now has insufficient recollection to enable the
       witness to testify fully and accurately, shown to have been made or adopted by the
       witness when the matter was fresh in the witness’ memory and to reflect that
       knowledge correctly. If admitted, the memorandum or record may be read into
       evidence but may not itself be received as an exhibit unless offered by an adverse
       party.

Evidence is admissible under ER 803(a)(5) when:

       (1) the record pertains to a matter about which the witness once had knowledge; (2)
       the witness has an insufficient recollection of the matter to provide truthful and
       accurate trial testimony; (3) the record was made or adopted by the witness when
       the matter was fresh in the witness’ memory; and (4) the record reflects the witness’
       prior knowledge accurately.

Alvarado, 89 Wash. App. at 548 (citing State v. Mathes, 47 Wash. App. 863, 867-68, 737 P.2d 700

(1987); ER 803(a)(5)). Peterson does not challenge the first three factors. The only issue is

whether the recorded recollection reflects H.L.’s prior knowledge accurately.

       When determining whether the record reflects the witness’s prior knowledge accurately,

the trial court must examine the totality of the circumstances. Alvarado, 89 Wash. App. at 551-52.

The totality of the circumstances includes:

       (1) whether the witness disavows accuracy; (2) whether the witness averred
       accuracy at the time of making the statement; (3) whether the recording process is
       reliable; and (4) whether other indicia of reliability establish the trustworthiness of
       the statement.




                                                 5
No. 47661-4-II


Alvarado, 89 Wash. App. at 552. Peterson argues that the facts surrounding H.L.’s statements do

not establish other indicia of reliability to support the admission of the statements. Specifically,

Peterson relies on inconsistencies in H.L.’s statements, H.L.’s motive to fabricate the allegation of

rape, and H.L.’s reputation for dishonesty. However, Peterson’s argument actually challenges the

credibility of H.L.’s statements, not the accuracy of the recorded recollection which is required for

admission under ER 803(a)(5).

       Washington cases addressing the admissibility of recorded recollections imply a distinction

between the accuracy of the recorded recollection itself and the credibility of the witness’s

statement. See Alvarado, 89 Wash. App. at 552; State v. Derouin, 116 Wash. App. 38, 44-47, 64 P.3d
35 (2003). The accuracy of the record means that the recorded recollection itself accurately states

the witness’s perceptions of the event. In contrast, credibility refers to whether the content of the

witness’s statement is truthful. For the purposes of ER 803(a)(5), accuracy applies to the record,

credibility applies to the content–these are distinctions between form and substance.

       Division I of this court’s analysis in Alvarado is instructive. There, the court determined

that the records admitted by the trial court under ER 803(a)(5) satisfied the accuracy prong even

though the witness had demonstrated he was capable of lying and he had made other statements

about the incident that he admitted were false. 89 Wash. App. at 552-53. The court also noted that

admission of the witness’s conflicting statements “provided a context from which defense counsel

could assail [the witness’s] credibility.” Alvarado, 89 Wash. App. at 553. The court’s analysis in

Alvarado demonstrates that a record can be considered accurate for the purposes under ER

803(a)(5) even when a witness’s credibility is clearly questionable.




                                                 6
No. 47661-4-II


       The appellate court’s analysis in Derouin, provides additional support for the distinction

between form and substance under ER 803(a)(5). 116 Wash. App. at 44-47. The court in Derouin

evaluated the totality of the circumstances, considered whether the recording process was reliable,

and noted that the recording process was not ideal because the detective wrote the statement which

the witness then signed under the penalty of perjury. Derouin, 116 Wash. App. at 46. The court

noted, “Such a recording process makes it more likely that the statement contained inaccuracies or

statements flavored by the officer’s perception of the events and not the actual witness’s

perceptions.” Derouin, 116 Wash. App. at 46. The court examined whether the record itself

accurately reflected the witness’s perceptions, not whether the perceptions themselves were

accurate. Derouin, 116 Wash. App. at 46. The court observed, “Any inaccuracies within the

statement due to the recording process can be argued at trial and should go to the weight, not the

admissibility of the evidence.” Derouin, 116 Wash. App. at 46. The court’s analysis in Derouin

further supports the distinction between the accuracy of the record itself and the credibility of the

witness.

       Here, the trial court properly distinguished between the accuracy of the record itself and

the credibility of the witness to determine whether H.L.’s statements were admissible as recorded

recollections under ER 803(a)(5). The trial court found that the recording processes were reliable,

that H.L. had handwritten her first statement, and that H.L. testified that she recognized her

handwriting and signature on the statement. H.L’s second statements were recorded and the

detective, who was involved in the interview, testified that the recording and transcript accurately

reflected the detective’s recollection of the interview. The trial court also noted that H.L. never

disavowed the statements. And, at the time she made the statements, H.L. averred that the



                                                 7
No. 47661-4-II


statements were accurate. Given the totality of the circumstances, the trial court did not abuse its

discretion in determining that the records accurately reflected H.L.’s statements regarding the

incident. Peterson’s argument against admission relates to H.L.’s credibility and goes to the weight

of the evidence, not to its admissibility. Accordingly, the trial court did not abuse its discretion by

admitting H.L.’s prior statements as recorded recollections under ER 803(a)(5).

        A majority of the panel having determined that only the foregoing portion of this opinion

will be published in the Washington Appellate Reports and that the remainder shall be filed for

public record pursuant to RCW 2.06.040, it is so ordered.

                              ORDER ON SEXUALLY VIOLENT OFFENSE

        Peterson assigns error to the trial court’s order concluding that his second degree assault

conviction is a sexually violent offense under RCW 71.09.020(17)(c). Peterson’s argument

challenging H.L.’s statements relates to H.L.’s credibility. Because credibility determinations are

reserved solely for the trier of fact, Peterson’s challenge to the trial court’s order fails.

        When reviewing a trial court’s decision following a bench trial, our review is limited to

whether substantial evidence supports any challenged findings of fact and whether the findings

support the conclusions of law. State v. Hovig, 149 Wash. App. 1, 8, 202 P.3d 318 (2009).

Unchallenged findings of fact are verities on appeal. State v. Madarash, 116 Wash. App. 500, 509,

66 P.3d 682 (2003). We do not review credibility determinations. State v. Kaiser, 161 Wash. App.
705, 724, 254 P.3d 850 (2011). Here, the trial court made a specific finding of fact that H.L. was

credible, which finding Peterson challenges. But Peterson’s challenge fails because we do not

review credibility determinations.




                                                    8
No. 47661-4-II


         H.L.’s statements regarding the incident establish that Peterson had sexual intercourse with

her. The fact that sexual intercourse occurred supports the trial court’s conclusion that the assault

was committed for Peterson’s sexual gratification, making the crime sexually motivated under

former RCW 9.94A.030(47).2 Because the second degree assault was sexually motivated, the trial

court properly concluded that Peterson’s second degree assault conviction was a sexually violent

offense under RCW 71.09.020(17)(c). Accordingly, we affirm the trial court’s order concluding

that Peterson’s second degree assault conviction is a sexually violent offense.

                                         AGGRIEVED PARTY

         The State argues that we should decline to address Peterson’s appeal because he is not an

aggrieved party as required by RAP 3.1. Specifically, the State argues that Peterson is not

aggrieved because a jury decided the ultimate issue in this case–whether Peterson is an SVP–in

Peterson’s favor and Peterson has been released from confinement. Because the trial court’s order

legally establishes that the State has proven a predicate sexually violent offense, the trial court’s

order has continuing legal consequences for Peterson. Accordingly, Peterson is an aggrieved

party.

         Under RAP 3.1, “[O]nly an aggrieved party may seek review by the appellate court.” An

aggrieved party is “one whose personal right or pecuniary interests have been affected.” State v.

Taylor, 150 Wash. 2d 599, 603, 80 P.3d 605 (2003) (citing State ex rel. Simeon v. Superior Court for

King County, 20 Wash. 2d 88, 90, 145 P.2d 1017 (1944)). An aggrieved party’s interest must be


2
    Former RCW 9.94A.030(47) (2012), recodified as RCW 9.94A.030(48) states,

         “Sexual motivation” means that one of the purposes for which the defendant
         committed the crime was for the purpose of his or her sexual gratification.


                                                  9
No. 47661-4-II


present and substantial rather than contingent. Tinker v. Kent Gypsum Supply, Inc., 95 Wash. App.
761, 764-65, 977 P.2d 627 (1999). “An aggrieved party is not one whose feelings have been hurt

or one who is disappointed over a certain result.” Taylor, 150 Wash. 2d at 603. A party may not

seek appellate review of an issue on which the party prevailed simply because the party does not

agree with the trial court’s reasoning. State v. Alexander, 125 Wash. 2d 717, 721 n.6, 888 P.2d 1169

(1995).

          The State argues that Peterson prevailed on the ultimate issue at the trial court–whether he

is an SVP–therefore, he is not an aggrieved party entitled to appeal under RAP 3.1. The State

relies on Taylor to argue that, because the trial court’s order has no effect unless the State files a

new SVP petition, Peterson is not under any burden or obligation from the trial court’s order. We

disagree.

          In Taylor, our Supreme Court held that the defendant was not an aggrieved party entitled

to seek discretionary review of the trial court’s order dismissing his criminal charges without

prejudice. 150 Wash. 2d at 603. Specifically, our Supreme Court stated, “Until the State refiles

charges against [the defendant], if indeed it does, he is under no restriction, and he has the benefit

of a running statute of limitations. We cannot conclude, therefore, that he has been injured in any

legal sense.” Taylor, 150 Wash. 2d at 603. However, under the SVP statute, the trial court’s order

has continuing legal consequences for Peterson. Therefore, the facts of this case are sufficiently

distinguishable from those in Taylor.

          Under chapter 71.09 RCW, the State may involuntary commit a person who is found to be

an SVP. A conviction for a crime of sexual violence is a predicate to a finding that a person is an

SVP. RCW 71.09.020(18). In many cases, the conviction for a crime of sexual violence itself is



                                                  10
No. 47661-4-II


sufficient to establish this predicate finding. RCW 71.09.020(17)(a). However, in some cases,

such as in Peterson’s, a trial court must make a finding of sexual motivation at a commitment

hearing before a conviction can be a predicate sexually violent offense. RCW 71.09.020(17)(c).

Once the State establishes a predicate sexually violent offense by a person, the State can rely on

the trial court’s order as a basis to file a new SVP petition. Under RCW 71.09.040, once the State

establishes probable cause for an SVP petition, a trial court must hold the person in total

confinement pending a trial on the SVP petition.3

       Here, the trial court’s finding, that Peterson’s second degree assault conviction is a sexually

violent offense, has legal consequences to Peterson. Based on the trial court’s order, the State has

established a predicate sexually violent offense for the purposes of a SVP petition. RCW

71.09.030(1)(e). Therefore, in this case, the trial court’s order provides a basis for the State to file

a new SVP petition.

       Because the trial court’s order has legal consequences, the trial court’s order is more

analogous to an order in an involuntary commitment proceeding. See In re Det. of M.K., 168 Wn.

App. 621, 279 P.3d 897 (2012).       In M.K., we addressed whether an appeal was moot after an

involuntary commitment period had expired. We held that “it is clear that MK’s appeal of his

involuntary commitment order is not moot, despite the treatment period in the challenged order

having expired, because a trial court presiding over future involuntary commitment hearings may

consider MK’s prior involuntary commitment orders when making its commitment



3
  RCW 71.09.040(4) provides, “If the probable cause determination is made, the judge shall direct
that the person be transferred to the custody of the department of social and health services for
placement in a total confinement facility operated by the department. In no event shall the person
be released from confinement prior to trial.”


                                                  11
No. 47661-4-II


determination.” 168 Wash. App. at 629. Although M.K. addressed an issue of mootness, rather than

whether the appellant was an aggrieved party, the reasoning is similar. Like an involuntary

commitment order, the trial court’s order here has a continuing, future effect because the order

subjects Peterson to the SVP statute.

       Because the trial court’s order subjects Peterson to the SVP statute, the order affects his

personal right to be free from potential total confinement pending an SVP trial. Although this

effect is still contingent on the State filing a new SVP petition, the threat of total confinement

pending another SVP trial is substantial. Accordingly, Peterson is an aggrieved party under

RAP 3.1.

                                          CONCLUSION

       Peterson is an aggrieved party under RAP 3.1, therefore, we consider the merits of his

argument on appeal. The trial court did not abuse its discretion in admitting H.L.’s statements

under ER 803(a)(5), and we do not review credibility determinations. Accordingly, we affirm the

trial court’s order concluding that Peterson’s second degree assault conviction is a sexually violent

offense.



                                                      SUTTON, J.
 We concur:



WORSWICK, P.J.




LEE, J.



                                                 12